Citation Nr: 1220987	
Decision Date: 06/15/12    Archive Date: 06/22/12

DOCKET NO.  09-11 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to a compensable disability rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel







INTRODUCTION

The Veteran had active duty service from April 1981 to April 1984.

These matters come before the Board of Veterans' Appeals (Board) on appeal of a September 2008 rating decision of the Buffalo, New York Regional Office (RO) of the Department of Veterans Affairs (VA) which, in pertinent part, continued a noncompensable disability rating for bilateral hearing loss.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

On his April 2009 VA Form 9, the Veteran indicated that he wanted a hearing before a Veterans Law Judge held at the RO (Travel Board hearing).  The Veteran was scheduled for the hearing on October 21, 2010.  The Veteran's representative submitted a statement the same day, requesting that the Veteran's hearing be rescheduled, with a statement from the Veteran which explained that he was not able to attend the hearing due to unforeseen circumstances.  There is a notation on the representative's statement by the Veterans Law Judge who was to conduct the hearing, indicating that it should be rescheduled.  As the Board finds that good cause has been shown, a new hearing should be scheduled. See 38 U.S.C.A. §§ 7107(b)-(c) (West 2002); 38 C.F.R. §§ 20.700(a), 20.702 (2011).

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a hearing before a Veterans Law Judge at the RO.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


